          Case 1:18-cv-10749-AT Document 115 Filed 07/17/19 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                 Employment and Litigation Attorneys
 60 East 42nd Street, Suite 4510                                           Telephone: (212) 317-1200
 New York, New York 10165                                                   Facsimile: (212) 317-1620
 _________
 ctucker@faillacelaw.com

                                              July 17, 2019

VIA ECF
Hon. Analisa Torres
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
Courtroom: 15D
500 Pearl St.
New York, NY 10007-1312

        Re:              Jimenez et al v. 23 Innovations Inc. et al
        CASE #:          1:18-cv-10749-AT

Your Honor:

        We represent the Plaintiffs in the above matter. The undersigned submits the instant letter
to request a further extension of time to file a motion for default judgment.

       The Court originally set the deadline to move for default judgment by June 19, 2019. See
Dkt. # 89 (Court Order). There has been one previous request for an adjournment or extension.
Dkt. # 91. The previous request was granted and the Court extended the time to submit the default
judgment motion to July 19, 2019. Dkt. # 92.

         The reason for the instant request for an extension is as follows: we have followed the
Court’s direction to obtain certificates of default and prepared declarations from plaintiffs. We have
made progress in scheduling clients and finalizing declarations with clients. However, because there
are eight (8) plaintiffs, we respectfully request an extension to finalize the declarations and schedule
all clients for reviews before submitting the final motion.

        No adversary has appeared or answered in this action. No other scheduled dates would be
affected by an extension.

        For the foregoing reason, we respectfully request an additional thirty days to submit the
default judgment motion.

        We sincerely thank the Court for the time and attention devoted to this matter.

Respectfully submitted,

/s/ Clifford Tucker___
Clifford R. Tucker
